DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 9/30/2019. Claims 1-19 are currently pending.

Allowable Subject Matter
3.	Claims 1-8 and 11-21 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Verimeddy et al. (US 2017/0109479) teaches a system and method for delivering digital coaching content on a computing device, such as a mobile device. The method includes: receiving, by the mobile device from a server device over an electronic network, data corresponding to a care plan for a patient; displaying a prompt on a display screen of the mobile device, the prompt associated with the care plan for the patient, wherein the prompt requests the patient to provide an input; receiving a first input from the patient in response to the prompt; and displaying digital coaching content on the display screen, wherein the digital coaching content includes at least one recommendation associated with the care plan for the patient that is based on the first input received from the patient (See, for example, Verimeddy: abstract; ¶¶ [0005]-[0024]; FIGS. 1-35).
	The next prior art is Hanlon (US 10558916) teaches client decision-making behavioral preferences for evaluating or coping with unknown outcomes (risk temperament or “RT”) and absorbing information (preference typology or “PT”) during decision-making events are identified and classified by processing client responses to questions. Behavioral preferences are classified and stored in a behavior-influenced decision-making data set (BDDS). The simulator also receives an objective decision-making data set (ODDS) of factually objective inputs. The simulator combines and triangulates the PT and RT information contained in the BDSS with the ODDS and derives a new data set of resultant output goals (OGDS). The transformed OGDS output is displayed as a triangulation of the simulator's RT, PT, and ODDS, with a balanced OGDS displayed as a bubble or spirit level. Out of balance status identifies deviation from intended outcome. OGDS decision-making tools can be recursively combined as modular blocks to create decision-making tools for other desired outcomes (See, for example, Hanlon: abstract; col. 4-col. 8; FIGS. 1-16).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “b) receiving at least one user behavior preference indicative of a preferred recommended behavior; c) receiving demographic standards for the different wellness components; d) assessing the user’s wellness by: i) for each wellness component, determining a current user score based on the received user data; ii) for each wellness component, determining a difference between the current user score and the demographic standard; iii) for each wellness component, using a recursive algorithm to: 1) determine a predicted future score based on (a) the current user score; (b) the difference between the current user score and the demographic standard; and (c) a controller coefficient that depends on a demographic for the user; and 2) determine a difference between the predicted future score and the demographic standard; e) identifying at least one recommended behavior to be performed by the user in real time, the identification being based on: i) an identification of the wellness components having greatest differences between the predicted future score and the demographic standard; and ii) the at least one user behavior preference; f) automatically causing the wearable device to provide the user an indicator of the at least one recommended behavior to be performed by the user in real time, the indicator comprising a haptic alert provided by the wearable device or a message displayed by the wearable device; and g) the user performing the at least one recommended behavior; h) wherein operations a) to f) are performed by one or more processors,” as recited in amended independent claim 1 and similarly in amended independent claims 12 and 20-21.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686